Citation Nr: 1506739	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-14 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2014, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

The Board notes that additional evidence was added to the claims file after the issuance of the July 2013 supplemental statement of the case.  However, in a May 2014 statement, the Veteran waived initial RO review of the new evidence and thus a remand is not required for this purpose.  38 C.F.R. § 20.1304(c) (2014).

The Veteran's testimony before the Board raises the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issue of entitlement to service connection for a right ankle disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current back disorder is related to his military service.



CONCLUSION OF LAW

A low back disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.  

Analysis

The Veteran contends his current low back disorder is service connected.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R.§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In May 1981, the Veteran reported injuring his back four months earlier when a 200 pound object fell on it.  Physical examination led to a diagnosis of a lumbosacral strain.  

In January 2010, the Veteran attended a VA spine examination.  Following that examination the examiner opined that the appellant's current back disorder was not caused by or a result of his military service.  In reaching this conclusion, the examiner noted that service treatment records only contained one entry relating to a back injury that occurred four months prior to treatment.  Also, there were no further treatment records to support the existence of a chronic condition.

In February 2010, the Veteran submitted lay statements from his father and former spouse supporting his contention that he sustained a back injury during service.  His former spouse also described his back symptoms since service as progressive and noted the Veteran did not seek medical treatment due to concerns about job security and a lack of health insurance.

In a July 2010 VA treatment note, the Veteran's treating physician recounted his in-service back injury and opined that his current back disorder was related to the in-service injury.

Following a November 2012 VA examination the appellant was diagnosed with lumbar degenerative disc and joint disease, and scoliosis.  The examiner noted the length of time it took for the Veteran to seek treatment post-injury, and also the lack of evidence of a current soft tissue injury to support his in-service complaints as bases for finding any current back disorder to be unrelated to service.  

At his January 2014 hearing, the Veteran reiterated his contentions and explained he did not seek treatment for several years post-separation from service because he did not have health insurance.  He also presented new evidence in the form of a written statement from his spouse relating his current back disorder to service based on internet research.

In a March 2014 VA treatment note, the Veteran's treating physician again issued a statement that his in-service back injury likely initiated his current back disorder.

VA treatment records indicate general complaints of back pain and repeated references to his in-service back injury.

After reviewing the evidence of record, the Board finds that the evidence for and against the claim is in relative equipoise.  The Board assigns equal probative weight to VA examination and VA physician opinions pertaining to the etiology of the appellant's low back disorder.  In contrast to the examiner who noted the fact that the appellant waited four months in service to seek medical care, the Board finds that such evidence shows both a continuity of in service symptoms over that period, and that such evidence is consistent with the appellant's general reluctance to seek medical care for numerous reasons.  In addition, the Veteran is competent and credible to report on-going symptomatology of back pain since service.  He has also provided lay testimony from his current and former spouse to support his contentions of on-going symptomatology.  Further, there is no evidence to refute his claim of not seeking treating for several years post-separation due to not having health insurance.  Hence, resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a low back disorder is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for a low back disorder is granted.


REMAND

Additional evidentiary development is required before the remaining claim can be properly adjudicated.

At the January 2010 VA examination, the Veteran was diagnosed with right ankle degenerative joint disease confirmed by X-ray findings.  At his most recent November 2012 VA examination, there was no current diagnosis and X-ray findings did not indicate the existence of arthritis.  In a May 2014 statement, the Veteran's VA podiatrist indicated that he was being treated for arthritis of the right ankle.  Given the conflicting evidence as to a current diagnosis, clarification is needed as to whether the Veteran has a current right ankle disorder and if so, whether it is related to his military service.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.

If the RO cannot locate identified government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, provide a copy of the Veteran's claims file, to include any electronic records, to a VA orthopedist for clarification as to the nature and etiology of any diagnosed a right ankle disorder.  The examiner should review the records provided and the examination report should indicate such records were reviewed.

After reviewing the record, the orthopedic examiner is asked to respond to the following:

(a)  Diagnose any right ankle disorder which many be clinically present.

(b)  For each diagnosed right ankle disorder opine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to the Veteran's in-service right ankle sprain.

(c)  Comment on the January 2010 and November 2012 VA examination reports and explain any conflicting opinions or diagnoses.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If the orthopedist cannot respond without resorting to speculation, she/he must explain why a response would be speculative.

3.  Thereafter, the RO must readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


